Appeal by the defendant from a judgment of the County Court, Suffolk County (Tisch, J.), rendered March 14, 1994, convicting him of murder in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The County Court did not improvidently exercise its discretion in denying, in the absence of an evidentiary hearing, the defendant’s motion to withdraw his plea of guilty (see, People v Dickerson, 163 AD2d 610).
Although the defendant also claims that the imposed sentence was excessive, the defendant expressly waived his right to raise this claim on appeal pursuant to the valid waiver of appeal rights which he executed (see, People v Seaberg, 74 NY2d 1). Balletta, J. P., Rosenblatt, Pizzuto, Joy and Altman, JJ., concur.